Civil action to recover damages for the alleged wrongful death of plaintiff's intestate at a railroad crossing.
In apt time, and before answering, the defendant moved to strike certain alleged irrelevant or redundant matters from the complaint. The motion was allowed in part and denied in part. From this ruling, the plaintiff appeals, assigning errors.
It does not appear that the plaintiff has been prejudiced by the deletion of certain clauses and allegations from his complaint, even if it be conceded that some of the matters stricken out, while redundant, may not have been irrelevant. C. S., 537. As no harm has come to the plaintiff, the judgment will be upheld.
Affirmed.